DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 09/20/2019, 03/06/2020, 07/30/2020, 10/23/2020, 12/17/2020, 01/12/2021, 04/27/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 4 is objected to because of the following informalities:   
The term (s) “assumed” used in claim 4 is unclear and indefinite.
	Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
6.	Claims 1, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of U.S Application No. 16/580,185. Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 2015/0130951A1) (hereinafter Olson) (cited b IDS).
	Regarding claim 1, Olson discloses an imaging system that calibrates a parameter of an imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12) disposed in a predetermined position (e.g. see abstract, paragraphs 0007-0009: cameral calibration tool; Figs. 1-2), the imaging system comprising: 
	a movement controller (e.g. see Figs. 1-2) that causes a movable object that includes a marker for use in calibration to move into an imaging area of the imaging apparatus (e.g. see paragraphs 0040, 0066: a robot; paragraphs 0038, 0044:  markers); 
	an imaging controller (e.g. see Figs. 1-2) that causes the imaging apparatus (e.g. see Fig. 1, paragraphs 0030, 0031: camera 12) to image the marker (e.g. see Fig. 2, step 26, paragraphs 0040-0042; paragraphs 0038, 0044: the markers; also see Fig. 1, abstract); and 
	a calibrator that calibrates an internal parameter of the imaging apparatus (e.g. see Figs. 1-2), using an image that includes the marker, the image being captured by the imaging apparatus imaging the marker (e.g. see Fig. 2, step 27, paragraphs 0040-0042; paragraphs 0038, 0044: the markers).
	Regarding claim 2, The imaging system according to claim 1, wherein the movement controller (e.g. see Figs. 1-2) causes the movable object to move, to cause the marker to be imaged over entirety of an image sensor that is included in the imaging apparatus (e.g. see paragraph 0038, 0040, 0044: moving the marker over the whole FOV of a camera; also see abstract, Figs. 1-2; paragraphs 0052, 0066).
	Regarding claim 3, Olson discloses the imaging system according to claim 2, wherein using a result obtained by processing an image captured by the imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12), the movement controller causes the movable object to move, to include the marker over entirety of an image captured by the imaging apparatus (e.g. see paragraph 0038, 0040, 0044: moving the marker over the whole FOV
of a camera; also see abstract, Figs. 1-2, paragraphs 0035, 0053).
	Regarding claim 4, Olson discloses the imaging system according to claim 2, wherein when a superimposed image is assumed to be generated by superimposing images captured by the imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12) at different times and each including the marker, the movement controller causes, using a result obtained by processing an image captured by the imaging apparatus, the movable object to move, to distribute the markers over entirety of the superimposed image (e.g. see paragraph 0036, 0040, 0044: superimposing the images; also see abstract, Figs. 1-2, paragraphs 0035, 0053).
	Regarding claim 5, Olson discloses the imaging system according to claim 4, wherein using a result obtained by processing an image captured by the imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12) , the movement controller causes the movable object to move to positions in which the markers that have sharpness higher than or equal to predetermined sharpness are captured in the images (e.g. see paragraphs 0047-0048: properly focused images; also see abstract, Figs. 1-2, 5-8B).
	Regarding claim 6, Olson discloses the imaging system according to claim 1, wherein the imaging controller (e.g. see Figs. 1-2) causes the imaging apparatus to capture an image in a state in which the imaging apparatus has at least one of a predetermined focal distance or a predetermined aperture (see paragraphs 0032, 0033: initial conditions; Figs. 8A-8B, paragraph 0064: the distribution of focal lengths and focal centers)).
	Regarding claim 7, Olson discloses the imaging system according to claim 1, wherein the marker has first feature points (e.g. see Fig. 3, paragraph 0030; also see Figs. 5-6b), and the calibrator obtains information indicating a relative positional relationship of the first feature points, and calibrates the internal parameter of the imaging apparatus, using the information and second feature points obtained by processing the image including the marker and captured by the imaging apparatus (see Fig. 3, paragraphs 0030, 0038, 0049: a structure of the marker; Figs. 5-6b, paragraphs 0027, 0046, 0047).
Regarding claim 8, this claim is a calibration method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 9, this claim is a calibrator for a camera claim of a system version as applied to claim 1 above, wherein the calibrator performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 10, Olson discloses the calibrator according to claim 9, wherein the at least one parameter includes at least one of a focal distance, an (see Figs. 1-2, paragraphs 0028, 0029: specific camera parameters; also see Figs. 8A-8B, paragraph 0064: the distribution of focal lengths and focal centers)).
	Regarding claim 11, Olson discloses the calibrator according to claim 9, wherein the controlling circuit, the photographing circuit, the calculating circuit, and the instructing circuit are implemented in a single processor (e.g. see Fig. 1, paragraphs 0042, 0067, 0071: a single processor).
	Regarding claim 12, Olson discloses the calibrator according to claim 9, wherein the movable body is an unmanned aircraft (e.g. see paragraphs 0030, 0040, 0066: automated mechanical device (robot) and various robotics applications include unmanned aircraft such as drone).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486